  Case 1:20-cr-10300-ADB Document 37 Filed 12/10/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

                         )
                         )
UNITED STATES OF AMERICA )
                         )                     Criminal No. 20-MJ-05124-JGD
v.                       )                                  20-CR-10300-ADB
                         )
MUJAB MUBARAK            )
                         )

                      DEFENDANT’S MOTION TO REVOKE
                     ORDER ON DETENTION PENDING TRIAL

       The defendant, Mujab Mubarak, in the above-numbered matter moves this Court

pursuant to 18 U.S.C. §3145(b) to revoke the Order On Detention Pending Trial entered

by Magistrate Judge Dein on December 1, 2020. In support of this motion, the defendant

states that there are conditions of release that will assure his appearance at future court

proceedings in this matter and that he is not a danger to the community. Moreover and

most crucially, the defendant recently contracted COVID-19 at the Donald W. Wyatt

Detention Facility in Central Falls, R.I. and he was placed in quarantine status. The

treatment that the defendant has been receiving and will receive while detained, is not

medically sufficient as he suffers from several asthma, diabetes and obesity. The

defendant moves further that for the reasons stated in his memorandum, filed

simultaneously herewith, that he be released on specific conditions pending trial,

including but not limited, to home confinement at the home of a designated third-party




                                              1
  Case 1:20-cr-10300-ADB Document 37 Filed 12/10/20 Page 2 of 2




custodian, who is a licensed nurse practitioner and who is able to medically care for the

defendant.


                                                     Respectfully submitted
                                                     By his attorney,

                                                     /s/ Bernard Grossberg
                                                     ________________________
                                                     Bernard Grossberg
                                                     38 Green Street
                                                     Milton, MA 02186
                                                     (617) 737-8558
                                                     B.B.O. No. 212900

                            CERTIFICATE OF SERVICE

        I, Bernard Grossberg, Esq., hereby certify that on December 10, 2020, I served a
true copy of Defendant’s Motion To Revoke Order On Detention Pending Trial upon
Assistant United States Attorneys Glenn McKinley and Philip Mallard, at the Office of
the United States Attorney, One Courthouse Way, Boston, MA 02210, by electronically
filing same to all registered users.

                                                     /s/ Bernard Grossberg
                                                     _______________________
                                                     Bernard Grossberg




                                             2
